Exhibit 10.9

 



TOTAL GROW HOLDINGS, LLC

 

MEMBERSHIP INTEREST Redemption Agreement

 

This Membership Interest Redemption Agreement (this “Agreement”) dated as of
January 24, 2020, is by and between Total Grow Holdings, LLC, a Delaware limited
liability company doing business as Total Grow Control, LLC (“TGH”), and
urban-gro, Inc., a Colorado corporation (“UG”). Each of TGH and UG may be
referred to individually in this Agreement as a “Party” and collectively as the
“Parties.” The existing members of TGH other than UG are joining in this
Agreement for the sole purpose of agreeing to the proposed transfer and
assignment of the Interest (defined below), the redemption of the Interest as
contemplated herein, and to join in the covenants set forth in Sections 8.2,
9.16 and 9.17 hereof.

 

Recitals

 

WHEREAS, pursuant to that certain Membership Interest Purchase Agreement among
TGH, UG and certain other parties thereto (collectively, the “Purchase
Agreement”), UG acquired and currently owns 24.4% of the outstanding membership
interests in TGH (the “Interest”);

 

WHEREAS the Parties are parties to that certain Amended and Restated Operating
Agreement of TGH dated as of February 16, 2018 (the “Operating Agreement”);

 

WHEREAS, the Parties are also parties to a Voting Agreement and Indemnification
Agreement each dated February 16, 2018 (the “Related Agreements”);

 

WHEREAS, TGH and UG have reached an understanding with respect to the redemption
by TGH of the Interest, and pursuant to which UG will assign, transfer, convey
and deliver to TGH, and TGH will redeem and accept from UG, all of UG’s right,
title and interest in and to the Interest, and TGH and UG desire to terminate
all of UG’s obligations, rights and responsibilities arising out of, or in
connection with, the Purchase Agreement, the Operating Agreement and certain
obligations under the Related Agreements, for the consideration and upon the
terms and conditions set forth in this Agreement; and

 

WHEREAS, pursuant to that Written Consent of the Members and Managers of TGH
dated as of January 23, 2020, the other members and managers of TGH have
consented to the transactions contemplated by this Agreement (“Prior Consent”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises, and the mutual covenants,
agreements, representations and warranties of the Parties, the Parties,
intending to be legally bound, do hereby covenant, agree, represent and warrant
as follows:

 

Section 1.                Purchase and Redemption of UG’s Interest.

 

 



 1 

 

 

1.1              Redemption of Interest. At the Closing (defined below), UG
shall sell, transfer and assign to TGH, and TGH shall purchase and redeem from
UG, the Interest for:

 

(a)               Cancellation and forgiveness of the amount due to TGH from UG
in the amount of Thirty-three thousand nine hundred twenty seven and 34/100
Dollars ($33,927.34) as evidenced by the account statement attached hereto as
Exhibit A and incorporated herein by reference such that the running account
between the Parties shall be deemed paid in full;

 

(b)               An unsecured, non-interest bearing promissory note in the
amount of TWO HUNDRED THOUSAND and 00/100s Dollars ($200,000.00) (“Short-Term
Note”) executed by TGH in favor of UG and due and payable not later than the
three month anniversary of the Closing in the form attached hereto as Exhibit B
and incorporated herein by reference; and

 

(c)               An unsecured promissory note in the amount of ONE HUNDRED TEN
THOUSAND and 00/100s Dollars ($110,000.00) (“Long-Term Note”) executed by TGH in
favor of UG, bearing interest at the rate of 4% per year, with interest payable
annually on the anniversary of the Closing and due and payable in full on the
earlier of (i) the five year anniversary of the Closing, and (ii) a “Change in
Control,” as defined below, in the form attached hereto as Exhibit C and
incorporated herein by reference.

 

1.2              Change in Control. For the purpose of Section 1.1(c), a “Change
in Control” shall be defined as the occurrence of one or more of the following
events: (a) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any person, entity or “group” (within the meaning of the
Securities Exchange Act of 1934, as amended, and the rules of the SEC thereunder
as in effect on the date hereof) of 50% or more of the outstanding membership
interests of TGH, whether by purchase or other acquisition from TGH or from the
then-existing members of TGH, by merger or otherwise (b) a change in the
managers of TGH such that the managers at the date of Closing do constitute a
majority of the managers following such change, (c) the sale of all or
substantially all of the assets of TGH, or (d) TGH ceasing its business
operations.

 

1.3              Purchase and Sale of TGH Systems. As additional consideration
for the transfer and assignment of the Interest, TGH shall purchase two demo TGH
“Systems” currently held by UG (“Systems”) for a purchase price of SIXTY
THOUSAND and 00/100 Dollars ($60,000.00); the purchase and sale of the Systems
shall be accomplished by the purchase order previously issued by TGH to UG and
by an invoice issued or to be issued by UG to TGH, which invoice shall be paid
by TGH in full within 30 days of receipt. TGH hereby acknowledges receipt of the
Systems from UG.

 

1.4              Entire Interest. The Interest includes any and all rights
associated with UG’s membership interest in TGH, including without limitation
any rights to participate in the management and governance of TGH and any
economic interest therein.

 

 

 



 2 

 

 

1.5              Appointment of Manager. Contemporaneous with the Closing, UG
shall acknowledge that its right to appoint a manager to TGH as set forth in the
Operating Agreement shall be forfeited.

 

1.6              Tax Information. Notwithstanding the redemption of the Interest
as contemplated by this Agreement, TGH shall provide UG with a K-1 for the
operations of TGH during the 2019 calendar year on or before March 1, 2020, and
for any portion of 2020 prior to the Closing on or before March 1, 2021.

 

Section 2.                Related Agreements.

 

2.1              Cancellation of Related Agreements. Except as otherwise set
forth herein, at the Closing, the Related Agreements shall be deemed cancelled
and of no further force and effect.

 

2.2              TGH Warranties. The following warranties with respect to
products manufactured or supplied by TGH and derived from that certain Supply
Agreement between the Parties dated as of February 15, 2018 are hereby continued
in full force and effect with regard to sales made to Windsor Township:

 

TGH represents and warrants for a period of one year from the date of delivery
that: (a) title to the products are and will be free and clear at the time of
delivery; (b) products are and will be free from defects in material,
workmanship, and design; (c) products do and will materially conform to
specifications provided with the products; (d) no products, nor the manufacture,
marketing, sale, delivery or use of the products infringes on any third-party
rights, including any intellectual property rights (e) UG has received good and
valid title to the products, free and clear of all encumbrances and liens of any
kind; (f) the products are new and do not contain used or reconditioned parts;
(g) all parts of products, including, but not limited to parts that may be
identified as replacement units or spare parts, will not experience data
integrity, undetected data loss or related issues; (h) to the extent the
Products include software and code, the products contain no harmful code; (i)
the existence of any third-party code has been disclosed to UG, including open
source code, that is included in or is provided in connection with the products
and that TGH and the products are in compliance with all licensing agreements
applicable to such third-party code; (j) all authors of TGH’s proprietary
software have agreed not to assert their moral rights (personal rights
associated with authorship of a work under applicable law), if any, in the
products, to the extent permitted by law; and (j) UG may pass through to its
customers all warranties granted by TGH and any other manufacturers of the
products.

 

2.3              Non-Conforming Products. If, during the applicable warranty
period, a product or any part thereof does not conform to its warranty and UG
provides TGH with written notice of such non-conformity, TGH will repair or
replace any non-conforming components or otherwise correct the non-conformity.
If, for any reason, TGH does not conform a good to its warranty within a
reasonable time after notice, then UG may accept it “AS-IS” without further
recourse, or, UG may return it to TGH, at TGH’s sole cost, expense, and risk of
loss, for a refund or credit of the amount paid to TGH for that good. Any refund
or credit will be calculated based on the price UG paid TGH.

 

 

 

 



 3 

 

 

2.4              Third-Party Warranty. If TGH provides UG with products that are
subject to warranty or support terms from a third-party, such third-party’s
warranties will apply in addition to TGH’s, and, unless specifically agreed in
writing by TGH and UG, TGH will provide full warranty and support for them or
assign the manufacturer’s warranty to UG. Upon UG’s request, TGH will give UG a
copy of third-party warranty terms before UG orders any goods.

 

2.5              TGH Property. TGH is, and will remain, the owner of all right,
title, and interest in and to the intellectual property rights inhering in the
products, where such intellectual property rights were created, developed, or
brought to practice on or before April 15, 2018 (the “TGH Property”). Unless
otherwise agreed to by the parties, UG shall not acquire any ownership interest
in any of the TGH Property. In addition, UG shall immediately cease all branding
of products and all advertising embodying the terms “TGH” and/or “Total Grow
Control.”

 

2.6              TG Marks and Intellectual Property. TGH grants to UG and its
customers which have purchased products produced by TGH a royalty-free,
non-exclusive, non-transferable license to use the Total Grow marks imbedded in
the products. TGH also agrees to indemnify and defend at TGH’s expense any third
party claim against UG or its customers which alleges that any product produced
and sold by TGH to UG infringes a U.S. patent, copyright, trademark or trade
secret, and will pay all costs and damages awarded in a final, non-appealable
judgment.

 

2.7              UG Branding and Trademarks. TGH shall immediately cease all
branding of products and all advertising embodying the terms “UG” and “Soleil®.”

 

Section 3.                Closing.

 

3.1              Date and Time. Subject to the terms and conditions contained
herein, the closing of the transaction contemplated by this Agreement shall
occur at 10:00 a.m. Mountain Time on first business day following the
satisfaction or waiver of all closing conditions of TGH and UG contained in
Section 6, or at such other time as the parties hereto may agree (the “Initial
Closing”). It is contemplated that the Closing will be handled remotely and that
it shall not be necessary for the parties to be present at the place of Closing
on the closing date.

 

3.2              Company’s Deliveries. At Closing, TGH shall deliver to UG the
following:

 

(a)               an executed copy of this Agreement;

 

(b)               the Short Term Note;

 

(c)               the Long Term Note; and

 

(d)               any other documents related to the assignment as are
reasonably required by TGH or TGH’s legal counsel.

 

3.3              UG’s Deliveries. At Closing, UG shall deliver to TGH the
following:

 

 



 4 

 

 

(a)               an executed copy of this Agreement;

 

(b)               any other documents related to the assignment as are
reasonably required by TGH or TGH’s legal counsel.

 

(c)               Within not more than three months following the Initial
Closing, the Parties shall hold a subsequent closing (the “Subsequent Closing”)
at which TGH shall pay and satisfy the Short-Term Note in full and UG shall
deliver an originally executed copy of the assignment to TGH, substantially in
the form attached hereto as Exhibit D (the “Assignment”). Notwithstanding the
execution and assignment of the Interest at the Subsequent Closing, TGH shall
remain obligated on the Long-Term Note, which shall be payable in accordance
with its terms as et forth therein.

 

Section 4.                UG’s Representations and Warranties. As a material
inducement to TGH to enter into and consummate this Agreement, UG hereby
represents and warrants to TGH as of the date hereof and as of the Closing Date
that: (i) UG is the sole owner of record and the sole beneficial owner of the
Interest; (ii) there are no restrictions upon the transfer of the Interest
(other than under the Operating Agreement); (iii) the Interest is not subject to
any voting trust, or any other similar agreements, or to any security interests,
liens, pledges, claims, or encumbrances of any kind, nature or description
(other than under the Operating Agreement); (iv) UG is not the subject of any
bankruptcy proceeding and is not contemplating the filing of any bankruptcy
proceeding; and (v) UG has been provided an opportunity to ask questions of, and
UG has received answers thereto that are satisfactory to UG from TGH, its
managers and members, and their representatives regarding TGH, its business, its
financial condition, and its prospects, and all other matters pertaining to the
transactions contemplated by this Agreement, and UG has obtained all additional
information requested from TGH that it deems necessary to make an investment
decision.

 

Section 5.                TGH’s Representations and Warranties. TGH hereby
represents and warrants to UG as of the Closing Date that (i) TGH is a limited
liability company validly existing and in good standing under the laws of the
State of Delaware with full power to enter into this Agreement; (ii) this
Agreement has been duly and validly authorized, executed and delivered by TGH
and no other action is required for the valid and binding execution, delivery
and performance of this Agreement by TGH, and (iii) except for the Prior
Consent, no consents or waivers of or by any third party shall be necessary to
permit the consummation by TGH of the transactions contemplated pursuant to this
Agreement.

 

Section 6.                Covenants of the Parties.

 

6.1              General. Each of the parties hereto will use such party’s
commercially reasonable efforts to take all actions and to do all things
necessary, proper and advisable in order to consummate and make effective the
transactions contemplated by this Agreement (including satisfaction, but not
waiver, of the conditions to Closing set forth in Section 6 below).

 

6.2              Further Assurances. In case at any time after the Closing any
further actions are necessary or desirable to carry out the purposes of this
Agreement, each of the parties hereto will take such further actions (including
the execution and delivery of such further instruments and documents) as the
other party hereto may reasonably request, all at the sole cost and expense of
the requesting party.

 

 

 



 5 

 

 

6.3              Resignation. Effective as of the Closing, UG and/or it
representative(s) shall resign from any and all positions, including but not
limited to as a director, officer, employee, or manager (but not as a member
pending completion of the Subsequent Closing) with TGH and its affiliates. UG
agrees that effective as of the Closing, UG shall not take any actions for or on
behalf of TGH, including as an agent.

 

Section 7.                Conditions to Closing.

 

7.1              Conditions to TGH’s Obligations. The obligations of TGH to
consummate the transactions to be performed by it in connection with the Closing
are subject to satisfaction of the following conditions:

 

(a)               the representations and warranties set forth in Section 3
above shall be true and correct as of the Closing;

 

(b)               UG shall have performed and complied with all of its covenants
hereunder in all respects through the Closing; and

 

(c)               all actions to be taken by UG in connection with consummation
of the transactions contemplated hereby and all instruments and other documents
required to effect the transactions contemplated hereby shall be satisfactory in
form and substance to TGH.

 

TGH may waive any condition specified in this Section 6.1 if it executes a
writing so stating at or prior to the Closing.

 

7.2              Conditions to UG’s Obligations. The obligation of UG to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:

 

(a)               the representations and warranties set forth in Section 4
above shall be true and correct in all respects at and as of the Closing;

 

(b)               TGH shall have delivered executed originals of the Short-Term
Note and the Long-Term Note to UG;

 

(c)               TGH shall have performed and complied with all of its
covenants hereunder in all respects through the Closing; and

 

(d)               all actions to be taken by TGH in connection with consummation
of the transactions contemplated hereby and all instruments and other documents
required to effect the transactions contemplated hereby shall be satisfactory in
form and substance to UG.

 

 

 



 6 

 

 

UG may waive any condition specified in this Section 6.2 if he executes a
writing so stating at or prior to the Closing.

 

Section 8.                Waiver of Claims.

 

8.1              Waiver by UG. Effective upon the Subsequent Closing and the
payment of the Long-Term Note, UG shall be deemed to have waived and released
any and all claims and causes of action that UG may then have against TGH and/or
the members of TGH and their respective officers, directors, managers, members,
partners, shareholders, employees and agents in any way relating to TGH and/or
its operations or affairs, including pursuant to Operating Agreement, except for
TGH’s obligations set forth in this Agreement.

 

8.2              Waiver by TGH. Effective upon the Closing, TGH, its managers
and members shall be deemed to have waived and released any and all claims and
causes of action that TGH, its managers or members may then have against UG
and/or its officers, directors, shareholders, employees, or agents in any way
relating to UG and/or its operations or affairs, including pursuant to the
Operating Agreement, except as otherwise set forth in this Agreement.

 

Section 9.                Miscellaneous.

 

9.1             Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally, the next business
day if delivered by commercial delivery service or by reputable overnight
courier, costs prepaid, or upon receipt or refusal of delivery if mailed by
registered or certified mail (return receipt requested), postage prepaid, to the
parties hereto at the following addresses (or at such other address for a party
as shall be specified by like notice):

 



  If to UG, to: urban-gro, Inc.     Attention: Brad Nattrass, Chief Executive
Officer     1751 Panorama Point, Unit G     Lafayette, Colorado 80026    
Brad@urban-gro. com         with a copy to: Polsinelli PC     Attention: David
J. Babiarz   (which shall not 1401 Lawrence Street, Suite 2300   constitute
notice) Denver, Colorado 80202     dbabiarz@polsinelli.com

 

 

 

 



 7 

 

 

  If to TGH, to: Derek Oxford     2190 Washington Ave.     Alvin, TX 77511    
doxford@totalgrowcontrol.com

 

9.2              Expenses. All costs and expenses, including fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with the preparation and execution of this Agreement, or any
amendment or waiver hereof, and the transactions contemplated hereby shall be
paid by the party incurring such costs and expenses.

 

9.3              Waiver. No waiver by any party hereto of any of the provisions
hereof shall be effective unless explicitly set forth in writing and signed by
the party so waiving. No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

9.4              Governing Law. All issues and questions concerning the
application, construction, validity, interpretation and enforcement of this
Agreement shall be governed by and construed in accordance with the domestic
laws of the State of Colorado without giving effect to any choice or conflict of
law provision or rule (whether of the State of Colorado or any other
jurisdiction) that would cause the application of the substantive laws of any
jurisdiction other than the State of Colorado.

 

9.5              Submission to Jurisdiction. Each party hereto submits to the
jurisdiction of any state or federal court sitting in the State of Colorado in
any action or proceeding arising out of or relating to this Agreement and agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court. Each party also agrees not to bring any action or
proceeding arising out of or relating to this Agreement in any other court. Each
party hereto waives any defense of inconvenient forum to the maintenance of any
action or proceeding so brought and waives any bond, surety, or other security
that might be required of any other party with respect thereto. Any party may
make service on any other party by sending or delivering a copy of the process
to the party to be served at the address and in the manner provided for the
giving of notices in Section 8.1 above. Each party agrees that a final judgment
in any action or proceeding so brought shall be conclusive and may be enforced
by suit on the judgment or in any other manner provided by law or equity.

 

9.6              Waiver of Jury Trial. Each party hereto hereby acknowledges and
agrees that any controversy which may arise under this Agreement is likely to
involve complicated and difficult issues and, therefore, each such party
irrevocably and unconditionally waives any right it may have to a trial by jury
in respect of any legal action arising out of or relating to this Agreement or
the transactions contemplated hereby.

 

 

 



 8 

 

 

9.7              Equitable Remedy. Each party hereto acknowledges that a breach
or threatened breach by such party of any of its obligations under this
Agreement may give rise to irreparable harm to the other parties, for which
monetary damages would not be an adequate remedy, and hereby agrees that in the
event of a breach or a threatened breach by such party of any such obligations,
each of the other parties hereto shall, in addition to any and all other rights
and remedies that may be available to them in respect of such breach, be
entitled to equitable relief, including a temporary restraining order ex parte,
an injunction, specific performance and any other relief that may be available
from a court of competent jurisdiction (without any requirement to post bond).

 

9.8              Attorneys’ Fees. In the event (a) a party institutes any suit,
action, or proceeding in connection with any controversy arising out of this
Agreement, and whether involving contract or tort claims, and (b) such party is
determined to be the substantially prevailing party in such suit, action, or
proceeding (the “Prevailing Party”), then the party that is not the Prevailing
Party (the “Non-Prevailing Party”) shall pay to the Prevailing Party all
attorneys’ fees and costs and expenses of any type, without restriction by
statute, court rule or otherwise, incurred by the Prevailing Party in connection
with such suit, action, or proceeding (including any appeal and the enforcement
of any judgment or award), whether or not the dispute is litigated or prosecuted
to final judgment (collectively, the “Fees”). The Prevailing Party shall be
determined by the court, arbitrator, mediator, or other such similar person or
group of persons presiding over the dispute, based upon an assessment of which
party’s major arguments or positions taken in the action or proceeding could
fairly be said to have prevailed (whether by compromise, settlement, abandonment
by the other party of its claim or defense, final decision, after any appeals,
or otherwise) over the other party’s major arguments or positions on major
disputed issues. Any Fees incurred by the Prevailing Party in enforcing a
judgment against the Non-Prevailing Party shall be recoverable separately from
any other amount included in the judgment and shall survive and not be merged in
the judgment. If a party shall have commenced or instituted a suit, action, or
proceeding and shall dismiss or discontinue it without the concurrence of the
other party, such other party shall be deemed the Prevailing Party.

 

9.9              Remedies Cumulative. The rights and remedies under this
Agreement are cumulative and are in addition to and not in substitution for any
other rights and remedies available at law or in equity or otherwise.

 

9.10          Assignment; Binding Effect. None of this Agreement or any right,
interest or obligation under this Agreement may be assigned by any party to this
Agreement by operation of law or otherwise without the prior written consent of
the other party to this Agreement, and any attempt to do so will be void.
Subject to the foregoing, this Agreement is binding upon, inures to the benefit
of and is enforceable by the Parties and their respective successors, heirs,
legal representatives and permitted assigns.

 

9.11          Survival. The representations and warranties of the Parties
contained in this Agreement shall survive the Closing for a period of three (3)
years (but only if the damaged party did not know and in the exercise of
reasonable care could not know of any breach of any representation or warranty
at the time of Closing). The covenants of the parties contained in this
Agreement shall survive the Closing hereunder.

 

 

 



 9 

 

 

9.12          Interpretation. For purposes of this Agreement: (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. The definitions given for any defined terms in this
Agreement shall apply equally to both the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. Unless the context otherwise
requires, references herein: (x) to Sections and Exhibits mean the Sections of,
and Exhibits attached to, this Agreement; and (y) to an agreement, instrument or
other document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted. The Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

 

9.13          Invalid Provisions. If any provision of this Agreement is held to
be illegal, invalid or unenforceable under present or future laws effective
during the term of this Agreement, such provision shall be fully severable; this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Furthermore, in lieu of each such illegal,
invalid or unenforceable provision, there shall be added automatically as a part
of this Agreement a provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible and be legal, valid, and enforceable.

 

9.14          Complete Agreement. This Agreement and the Exhibits attached
hereto constitute the sole and entire agreement of the parties to this Agreement
with respect to the subject matter contained herein, and supersede all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter.

 

9.15          Counterparts. Any number of counterparts of this Agreement,
including facsimiles and PDFs, may be executed by the parties hereto. Each such
counterpart shall be, and shall be deemed to be, an original instrument, but all
such counterparts taken together shall constitute one and the same agreement.

 

9.16          Confidentiality. The Parties agrees they will keep the terms and
substance of this Agreement in strict confidence, and shall not divulge or
furnish any information relating to the contents of this Agreement to any other
person, or entity, except to the extent required by law, rule or regulation or
required in connection with the consummation hereof. This prohibition shall not
apply to disclosures to legal counsel or accounting and financial advisors or
disclosures otherwise required by law, rule or regulation, provided that such
Parties shall be advised of the confidential nature of any information provided
in advance of any such disclosure and shall agree to maintain the
confidentiality of the same. The Parties may disclose this Agreement to enforce
its terms. The Parties acknowledge and agree that a violation of the
confidentiality obligations under this Agreement will seriously and irreparably
injure the other Party in a manner that cannot be adequately compensated through
monetary damages, and the each Party consents to and agrees to the entry of a
temporary restraining order, a preliminary injunction, a permanent injunction
and / or other appropriate equitable relief sought by the other Party to enforce
its rights hereunder and further agrees that the enforcing Party shall not be
required to post a bond in connection with seeking any of the foregoing relief.

 

 

 



 10 

 

 

9.17          Non-Disparagement. The parties each agree they will not (a) make
any negative, unflattering, accusatory, derogatory or other disparaging remarks
of any kind whatsoever about the other, or any of its products, services, or
practices, or any their respective directors, managers, officers, agents,
representatives, members, equity holders, customers, suppliers affiliates,
parents or subsidiaries, either orally or in writing, at any time; provided,
that the parties may confer in confidence with their respective legal counsel or
other professional advisors, testify truthfully in connection with any legal
proceeding, and provide full legally adequate and truthful disclosure in
connection with the contemplated transactions or any subsequent transactions
involving or relating to the matters or Units addressed herein.

 

9.18          Indemnification. In addition to other indemnification obligations
contained herein,

 

(a)               TGH agrees to defend, indemnify and hold harmless UG from and
against (i) any and all loss, damage, liability, or expense that UG may incur
arising out of (x) any inaccuracy of any representation or warranty of TGH
contained in this Agreement, (y) a breach of any covenant or agreement made by
TGH and contained herein or a failure to perform, observe or comply with any
covenant or agreement made by TGH and contained herein, (z) ownership of the
Interest or any other association with TGH, and (ii) any and all claims that may
be made against UG by any creditor of TGH or any other third party with respect
to UG’s ownership of the Interest or position as a member of TGH.

 

(b)               UG agrees to defend, indemnify and hold harmless each of TGH
and the other members from and against any and all loss, damage, liability or
expense that the they may incur after the closing of the transactions
contemplated by this Agreement based upon, arising out of or resulting, directly
or indirectly, (i) the inaccuracy of any of the representations or warranties
made by UG in or pursuant to this Agreement or in any certificate, document or
instrument executed and delivered by UG in connection with this Agreement or
(iv) the breach by UG of any of the agreements or covenants made by UG in or
pursuant to this Agreement, or the failure by UG to perform, observe or comply
with, any of his covenants or agreements contained in this Agreement.

 

9.19          Advice of Counsel. TGH and UG acknowledge that they have had ample
opportunity to consult with legal and other counsel before entering into this
Agreement.

 

 

 



 11 

 

 

IN WITNESS WHEREOF, the parties have read and executed this Agreement effective
as of the date first above written.

 

TGH

 

TOTAL GROW HOLDINGS, LLC

a Delaware limited liability company

 

 

By: /s/ Derek Oxford                 

Name: Derek Oxford

Its: Chief Executive Officer

 

 

UG

 

Urban-gro, Inc.,

a Colorado corporation

 

 

By: /s/ Brad Nattrass                 

Name: Brad Nattrass

Its: CEO

 

 

 

MEMBERS:

 

 

/s/ Derek Oxford                      

Derek E. Oxford

 

 

/s/ Todd Lewis                        

Todd Lewis

 

 

/s/ Alan Waldheim                   

Alan Waldheim

 

 

[SIGNATURE PAGE TO MEMBERSHIP INTEREST REDEMPTION AGREEMENT]

 

 



 12 

 

 

 

exhibit a

 

Statements of Account

 

(See attached Summary of accounts between TGH and UG)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 13 

 

 

exhibit B

 

Short-Term Promissory Note

 

(See attached Form of Promissory Note from TGH to UG)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 14 

 

 

exhibit C

 

Long-Term Promissory Note

 

(See attached Form of Promissory Note from TGH to UG)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 15 

 

 

exhibit D

 

Assignment

 

(See attached Form of Assignment)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 16 

 

 

BILL OF SALE AND ASSIGNMENT

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, urban-gro, Inc., a Colorado corporation (“UG”), hereby
transfers and assigns to TGH Holdings, LLC, a Delaware limited liability company
(“TGH”), all of UG’s right, title and interest as a member in TGH, consisting of
24.4% of the outstanding membership interests in TGH and the related Capital
Account balance and all other interests of UG in or claims against TGH and its
assets;

 

To have and hold the same, unto TGH and its successors and assigns, free and
clear of all liens, claims and encumbrances.

 

Effective as of 1/24/2020.

 

 



  Urban-gro, Inc.       By: /s/ Brad Nattrass                   Name: Brad
Nattrass   Its: CEO



 

 

 

 

 

 

 

 

 



 17 

 

